Exhibit 10.1
 
Orient Paper, Inc.
Nansan Gongli, Nanhuan Road
Xushui County, Baoding City
Hebei Province, The People’s Republic of China 072550




Date: April 21, 2010


Mr. Winston C. Yen
Winston C. Yen, CPA, A Professional Accountancy Corporation
345 S. Figueroa Street, Suite 100
Los Angeles, California 90071


Re:  Amendment to Loanout Agreement


Dear Mr. Yen:


Reference is made to that certain Loanout Agreement dated May 1, 2009, by and
between Orient Paper, Inc. (the “Company”) and Winston C. Yen, CPA, A
Professional Accountancy Corporation (the “Loanout Agreement”).  Commencing
April 21, 2010 through April 20, 2011, the Loanout Agreement is hereby amended
for the following:


(i)  
to extend the term of the agreement as provided in Section 3.1 of the Loanout
Agreement to April 20, 2011, unless sooner terminated as provided by the Loanout
Agreement.

(ii)  
to increase the workload provided in Section 1.3 of the Loanout Agreement to up
to 40 hours per week;

(iii)  
to increase the annual salary provided in Section 2.1 of the Loanout Agreement
to $120,000 in cash compensation, effective January 1, 2010;

(iv)  
to decrease the stock compensation in Section 2.2 of the Loanout Agreement to
5,000 shares of the Company’s common stock, to vest in four (4) equal
installments of 1,250 shares every three calendar months, with the first
installment to vest of May 10, 2010;

(v)  
to update the reference to the Company’s directors and officers insurance policy
in Section 2.3 of the Loanout Agreement to $10,000,000 to reflect the Company’s
current insurance policy; and

(vi)  
to extend the terms of the lock-up agreement to include the 5,000 shares to be
received pursuant to item (iii) above.



Except as provided by this amendment, the Loanout Agreement remains in full
force and effect.


[THIS SPACE IS INTENTIONALLY LEFT BLANK]
 
 
1

--------------------------------------------------------------------------------

 
Please confirm your agreement with the foregoing by signing this amendment where
indicated.         
 

 
Very truly yours,
ORIENT PAPER, INC.
           
By:
/s/ Zhenyong Liu       Zhenyong Liu      
Chief Executive Officer
         

       
Accepted this 21st day of April, 2010
 

WINSTON C. YEN, CPA,
A PROFESSIONAL ACCOUNTANCY CORPORATION
 
       
/s/ Winston C. Yen
       
Name: Winston C. Yen
   
 
 
Title: President
   
 
 

 


 

 
 
 
 
 
2
 